In a negligence action to recover damages for personal and property injuries, defendants appeal from an order of the Supreme Court, Queens County, dated May 3, 1971, which (1) granted plaintiff’s motion inter alia for leave to serve an amended notice of papers in support of her application for a preference and (2) denied defendants’ motion to .preclude plaintiff from offering certain testimony at the trial. Order modified by adding thereto a provision directing that plaintiff produce, at the physical examination of plaintiff which was directed in the order under review, the X rays taken by Dr. Mulle and that plaintiff furnish to defendants an authorization, duly executed, permitting defendants or their physicians to obtain a copy of all hospital records pertaining to plaintiff’s injuries. As so modified, order affirmed, without costs. The time when defendants may conduct the physical examination of plaintiff by a doctor of their own choosing at the office of the attorney for plaintiff, as provided in the order under review, shall be rescheduled for a time to be fixed in a written notice of not less than 10 days, to be given by defendants, which time shall be not later than 20 days after service of a copy of the order to be entered hereon, with notice of entry; and the authorization to obtain a copy of the hospital records shall be furnished within five days after service of a copy of the order to be entered hereon, with notice of entry. In our opinion the order under review should have accorded defendants the relief granted by the modification herein. Rabin, P. J., Munder, Martuscello, Gulotta and Benjamin, JJ., concur.